           Case 2:20-cr-00471-JAK Document 36 Filed 02/25/21 Page 1 of 1 Page ID #:136

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                            CRIMINAL MINUTES - GENERAL



 Case No.          LA CR20-00471 JAK                                                      Date    February 25, 2021


 Present: The Honorable        JOHN A KRONSTADT, U.S. DISTRICT JUDGE
 Interpreter       N/A
          T. Jackson (video)                  Lisa Gonzalez (video)                    Reema El-Amamy (video)
                Deputy Clerk              Court Reporter/Recorder, Tape                   Assistant U.S. Attorney


                U.S.A. v. Defendant(s):        Present Cust. Bond         Attorneys for Defendants:     Present App. Ret.

Decker Hayes Ramsay (video)                      /            /       Richard Steingard (video)              /              /



 Proceedings:            SENTENCING

Upon agreement of Defendant and counsel, the hearing is held by videoconference. Defendant, counsel, the
Court, and court staff all appear in that manner. Recording or re-broadcasting of the proceedings is strictly
prohibited.

The sentencing hearing is held. For the terms and conditions of the sentencing, refer to Judgment and
Probation/Commitment Order.




                                                                                                         :       19
                                                               Initials of Deputy Clerk                TJ




CR-11 (09/98)                                  CRIMINAL MINUTES - GENERAL                                             Page 1 of 1
